 


109 HR 1060 IH: Universal Prekindergarten and Early Childhood Education Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1060 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Ms. Norton introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to encourage the implementation or expansion of prekindergarten programs for students 4 years of age or younger. 
 
 
1.Short titleThis Act may be cited as the Universal Prekindergarten and Early Childhood Education Act of 2005. 
2.Use of community learning center funds for prekindergarten programsSection 4205 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following: 
 
(b)Prekindergarten programs 
(1)AuthorizationIn addition to the activities authorized under subsection (a), a local educational agency that receives an award under this part may use the award for educational activities for children 4 years of age or younger if the agency agrees to phase in, where possible, a prekindergarten program. 
(2)DefinitionFor purposes of this subsection, the term prekindergarten program means a program that— 
(A)provides a prekindergarten curriculum in classrooms at public elementary schools for students 4 years of age or younger; and 
(B)is taught by teachers who possess equivalent or similar qualifications to those of teachers of other grades in the school involved.. 
 
